UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53027 V MEDIA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0944402 (State or Other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Dalian Vastitude Media Group 8th Floor, Golden Name Commercial Tower 68 Renmin Road, Zhongshan District Dalian, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-0411-8272-8168 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 7, 2014, the Company had outstanding 27,590,701 shares of common stock, $0.0001 par value. INDEX Page PART IFINANCIAL INFORMATION 3 Item 1. Condensed Consolidated Financial Statements.(Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 34 Item 4. Controls and Procedures. 34 PART IIOTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 6. Exhibits. 35 Signatures 36 2 INTRODUCTION Use of Certain Defined Terms In this Form 10-Q, unless indicated otherwise, references to: ● “We,” “us,” “our” and the “Company” refers to V Media Corporation and its subsidiaries. ● “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refer to the Securities Exchange Act of 1934, as amended; ● “China” and “PRC” refer to the People's Republic of China; ● “RMB” refers to Renminbi, the legal currency of China; and ● “U.S. dollar,” “$” and “US$” refer to the legal currency of the United States. For all U.S. dollar amounts reported, the dollar amount has been calculated on the basis that $1 RMB 6.1372 for June 30, 2013, and $1 RMB 6.2163 for March 31, 2014, which were determined based on the currency conversion rate at the end of each respective period. The conversion rates of $1 RMB 6.2757 is used for the condensed consolidated statement of operations and other comprehensive income (loss) and condensed consolidated statement of cash flows for the nine months ended March 31, 2013, and $1 RMB6.1060 is used for the condensed consolidated statement of operation and other comprehensive income (loss) and condensed consolidated statement of cash flows for the nine months ended March 31, 2014; both of which were based on the average currency conversion rate for each respective quarter. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this report includes some statements that are not purely historical fact and that are “forward-looking statements” as defined by the Private Securities Litigation Reform Act of 1995.These forward-looking statements are contained principally in the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. The forward-looking statements herein represent our expectations, beliefs, plans, intentions or strategies concerning future events, including, but not limited to: our future financial performance; the continuation of historical trends; the sufficiency of our cash balances for future needs; our future operations; our sales and revenue levels and gross margins, costs and expenses; new product introduction, entry and expansion into new markets and utilization of new sales channels and sales agents; improvements in, and the relative quality of, our technologies and the ability of our competitors to copy such technologies; our competitive technological advantages over our competitors; brand image, customer loyalty and expanding our client base; the sufficiency of our resources in funding our operations; and our liquidity and capital needs. Our forward-looking statements are based on our current expectations and beliefs concerning future developments, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Moreover, our forward-looking statements are subject to various known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 3 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. V MEDIA CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) As of March 31 As of June 30 ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Advance to suppliers, net Loans receivable, net Other current assets Total current assets Property, equipment and construction in progress, net Other assets Billboards use rights, net Loans receivable - Security deposits Total other assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities Short term loans $ $ Current portion of long term loans - Accounts payable Bank acceptance notes payable Other payables Deferred revenues Taxes payable Deferred tax liability - Due to related parties Total current liabilities TotalLiabilities Commitments and contingencies Equity Series A Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, 1,000,000 shares issued and outstanding Common stock, $0.0001 Par value; 80,000,000 shares authorized; 27,590,701 shares issued and outstanding Additional paid-in-capital Accumulated other comprehensive income Retained earnings Total V Media Corp. equity Noncontrolling interest Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 V MEDIA CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (IN US DOLLARS) For the nine months ended March 31, For the three months ended March 31, Revenues $ $ $ Cost of revenue ) Gross profit Selling, general and administrative expenses ) Lossfrom operations ) Other income (expenses): Interest income Interest expense ) Subsidy income Other expenses ) Total other Income (expenses) Loss before income taxes ) Income tax provision (benefit) Current - - Deferred ) 45 Total income tax provision 45 Net loss ) Less: net income(loss) attribute to noncontrolling interest ) ) Net lossattributable to V Media Corp. $ ) $ ) ) $ ) Net loss ) Other comprehensive income (loss) Foreign currency translation adjustments ) ) Comprehensive loss ) Less: comprehensive income(loss) attributed to the noncontrolling interest ) ) Comprehensive loss attributable to V Media Corp. $ ) $ ) ) $ ) Loss per share Basic and diluted $ ) $ ) ) $ ) Weighted average number of common shares Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 V MEDIA CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) For the nine months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization Loss from equity investment - Provision for doubful accounts-Accounts receivable Deferred tax provision (benefit) ) Changes in operating assets and liabilities Accounts receivable ) ) Advance to suppliers ) ) Other current assets ) ) Security deposit Accounts payable ) ) Other payables Deferred revenues Taxes payable ) Net cash provided byoperating activities CASH FLOWS FROM INVESTING ACTIVITIES: Loan to third party, net ) ) Acquisition of billboard use rights ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash, net ) Net proceeds from capital contributions - Proceeds from short-term bank loans Net proceeds from bank acceptance notes payable - Repayment of related party loans ) ) Repayment of third party loans ) ) Repayment of long-term loans ) ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASH EQUIVALENTS ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Income taxes paid $ $ Interest paid $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION, BASIS OF PRESENTATION AND LIQUIDITY V Media Corp., (“the Company”), originally known as Golden Key International Inc., and then China New Media Corp., is a corporation organized under the laws of the State of Delaware in 1999. Effective July 17, 2012, the Company changed its name from China New Media Corp. to V Media Corporation through a short form merger pursuant to Section 253 of the General Corporation Law of the State of Delaware by merging a wholly owned subsidiary of the Company into the Company, with the Company as the surviving corporation in the merger. The Company, along with its subsidiaries and VIEs, is engaged in the sale, construction and operations of outdoor advertising displays and other alternative media business. The Company is headquartered in Dalian, the commercial center of Northeastern China and has subsidiaries in Beijing, Shanghai and Tianjin. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial statements. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles (“US GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. These condensed consolidated financial statements and notes should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s annual report on Form 10-K for the fiscal year ended June 30, 2013 filed with the SEC on September 27, 2013. Operating results for the three and nine months ended March 31, 2014 may not be necessarily indicative of the results that may be expected for the full year. The condensed consolidated financial statements include the financial statements of the Company, its subsidiaries and VIEs.All significant inter-company transactions and balances between the Company, its subsidiaries and VIEs are eliminated upon consolidation. Liquidity and Capital Resources We have historically funded our working capital needs from operations, advance payments from customers, bank borrowings, and capital from shareholders. Presently, our principal sources of liquidity are generated from our operations and loans from commercial banks and capital leases. Our working capital requirements are influenced by the level of our operations, the numerical and dollar volume of our sales contracts, the progress of our contract execution, and the timing of accounts receivable collections. 7 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Based on our current operating plan, we believe that our existing resources, including cash generated from operations, bank loans and bank notes payable and advances from customers will be sufficient to meet our working capital requirements for our current operations over the next twelve months. In order to fully implement our business plan and continue our growth, however, we will require additional capital either from our shareholders or from outside sources. Our long-term liquidity will depend on our ability to refinance our debts. The Company expects to be able to refinance its short term loans based on past experience and the Company’s good credit history. In July 2012, we signed an agreement with Bank of Asia, pursuant to which, the bank provides us with a RMB 22 million ($3.6 million) revolving credit line from July 25, 2012 to July 25, 2020. In May 2013, we signed another agreement with China Merchants Bank, pursuant to which, the bank provides a RMB10 million ($1.6 million) revolving credit line to us from May 27, 2013 to May 26, 2014.We also have a lineof credit from Bank of China in the amount of $3.48 million from February 2013 to August 2014. Our major Shareholder, Mr. Guojun Wang will provide personal loans when necessary to provide us with sufficient liquidity for the next 12 months. NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include the accounts of V Media Corp., its subsidiary, Hong Kong Fortune-Rich Investment Co., Ltd. (“Fortune Rich”) and its wholly-owned subsidiary Dalian Guo-Heng Management & Consultation Co., Ltd. (“Dalian Guo-Heng”), as well as Dalian Guo-Heng’s variable interest entity and Dalian Vastitute Media Group Co., Ltd. (“V-Media Group”). The noncontrolling interests of the variable interest entities represent the minority stockholders’ interest in V-Media Group’s majority owned subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Use of Estimates In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting years. Significant estimates, required by management, include the recoverability of long-lived assets and the valuation of outstanding warrants and allowance of doubtful accounts. Actual results could differ from those estimates. 8 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Cash and Cash Equivalents Cash and cash equivalents include cash on hand and demand deposits with a bank with an original maturity of less than three months. Since a majority of the bank accounts are located in PRC, those bank balances are uninsured. Restricted Cash As of March 31, 2014, the Company had restricted cash of $2.9 million. $2.7 million of the restricted cash was associated with its bank acceptance notes payable. The banks require the Company to maintain a cash balance of a minimum of 50% of the balance of the notes payable as collateral (Note 10). The Company also has a letter of credit from the Bank of China in the amount of $3.48 million and was required to deposit $0.2 million of restricted cash in the bank. Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible amounts, as needed. If facts subsequently become available to indicate that the allowance provided requires an adjustment, then the allowance will be adjusted. The Company reviews its accounts receivable on a periodic basis and makes general and specific allowances when there is doubt as to the collectability of individual balances. In evaluating the collectability of individual receivable balances, the Company considers many factors, including the age of the balance, customer’s historical payment history, its current credit-worthiness and current economic trends. The allowance for doubtful accounts totaled $3,035,320 and $1,824,593 as of March 31, 2014 and June 30, 2013, respectively. Accounts are written off only after exhaustive collection efforts. Advance to suppliers The Company periodically makes advances to certain vendors for purchases of advertising materials and equipment and records those advances as advance to suppliers. Historically, the Company has not experienced any losses as a result of these advances. If facts subsequently become available to indicate that the allowance provided requires an adjustment, then the adjustment will be classified as a change in estimate. The allowance for doubtful accounts totaled $97,539 and $98,797 as of March 31, 2014 and June 30, 2013, respectively. Accounts are written off only after exhaustive collection efforts. Revenue recognition The Company recognizes revenues when advertisements are posted over respective contractual terms based on the schedules agreed with customers and collections are reasonably assured. Payments received in advance of services provided are recorded as deferred revenues. 9 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Income Taxes The Company recognized deferred tax assets and liabilities based upon the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, whenever necessary, against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Recent Accounting Pronouncements In April 2014, the FASB issued ASU 2014-08, “Presentation of Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity”. The amendments in the ASU change the criteria for reporting discontinued operations while enhancing disclosures in this area. The new guidance requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income, and expenses of discontinued operations. The new guidance also requires disclosure of the pre-tax income attributable to a disposal of a significant part of an organization that does not qualify for discontinued operations reporting. The amendments in the ASU are effective in the first quarter of 2015 for public organizations with calendar year ends. Early adoption is permitted. The adoption of ASU 2014-08 is not expected to have a material impact on the Company’s consolidated financial statements. Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 3 - LOANS RECEIVABLE The loans receivable include the following: March 31,2014 June 30,2013 a ) Dalian Qianbaihe Cloth Accessories Co. $ $ b ) Dalian Tianjun Trade Co. c ) Dalian Digital Media Co. d ) Beijing Cross-Strait Publishing Exchange Center e ) Dalian Culture and Broadcasting Corp f ) Dalian Bomeishiji Media Corp g ) Shenzhen Lianchuang Jianhe Corp h ) Bainianchahui Corp. i ) Dalian Tongxing Iron and Steel Co., Ltd. j ) Dalian Yongshun Material Corp. k ) Others Total loans receivable $ $ Loans receivable-long term (see notes below) 0 Doubtful accounts allowance ) ) Net loans receivable-current $ $ 10 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS a) The Company made a non-interest bearing loan to Dalian Qianbaihe Cloth Accessories Co. for $0.23 million due on March 4, 2015 and bears annual interest of 10%. $106,172 has been reserved as provision for doubtful accounts. b) The Company made the following loans to Dalian Tianjun Trade Co.: (1) $0.24 million (RMB 1.5 million) for one year from January 1, 2014 to December 31, 2015. The loan is classified as a long term asset. (2) One-year term loan from November 30, 2012 to October 29, 2013 in the amount of $0.49 million (RMB 3.0 million). The company has been paid $0.47 million (RMB2.9 million) as of March 31, 2014. The remaining balance of $0.02 million (RM B 100,000) is extended to October 31, 2014. (3) In Aug 2013, the Company made a loan of $0.03 million (RMB0.21 million) and in Dec. 2013, the Company made an additional loan of $0.47 million (RMB2.9 million) which are due on demand with no interest. c) The Company made a non-interest bearing loan of $0.04 million to Dalian Digital Media Co. as of June 30, 2012. The loan is due on demand and bears no interest. The loan is fully reserved as doubtful accounts. d) The Company loaned $0.05 million to Beijing Cross-Strait publishing exchange center on November 20, 2011. The loan is due on demand and bears no interest. The loan is fully reserved as doubtful accounts. e) The Company loaned $0.14 million to Dalian Culture and broadcasting Corp in December 2012. In November, 2013, the loan was extended for one year and is due on October 31, 2014. The annual interest is 10%. f) The Company loaned $0.14 million to Dalian Bomeishiji Media Corp for one year with the balance due on December 31, 2014.The annual interest is 10%. g) The Company loaned $0.72 million to Shenzhen Lianchuangjianhe Corp in 2013 which is due on October 29, 2014 and bears 10% annual interest. h) The Company made two loans to Bainianchahui Corp: (1) $0.25 million (RMB 1.57 million) for one year due on November 9. 2014, and (2) $0.15 million (RMB 0.93million) for two years due on December 31, 2015, which is classified as a long term asset. Both loans bear annual interest of 10%. i) The Company loaned $0.22 million to Dalian Tongxing Iron and Steel Co., Ltd.in 2013 which is due on June 25, 2014 and bears annual interest of 10%. j) The Company loaned $0.13 million to Dalian Yongshun Material Corp. which is due on demand with no interest. The loan is fully reserved as doubtful accounts. k) The Company had various loans of $0.7 million to other third parties as of March 31, 2014, which are due on demand and bear no interest. $500,294 has been reserved as provision for doubtful accounts. 11 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 - MAJOR SUPPLIERS AND CUSTOMERS During the nine months ended March 31, 2014, three major suppliers provided approximately 59% of the Company’s purchase of raw materials, with each supplier accounting for 30% and 17% and 12%.During the nine months ended March 31, 2013, three major suppliers provided approximately 62% of the Company’s purchase of raw materials, with each supplier accounting for 25%, 25% and 12%, respectively.Due to the nature of the Company’s business, the Company would easily find substitute vendor if they lose any of vendors mentioned above. For the nine months ended March 31, 2014, one major customer accounted for approximately 10.1%, of the Company’s total revenue. For the nine months ended March 31, 2013, no customers accounted for more than 10% of the Company’s total revenue. NOTE 5 - PROPERTY, EQUIPMENT AND CONSTRUCTION IN PROGRESS, NET Property, equipment and construction in progress consist of the following: March 31, 2014 June 30, 013 Advertising equipment $ $ Office equipment and furniture Office building and Improvement Transportation Subtotal Less: Accumulated depreciation ) ) Construction in progress Total $ $ Depreciation expense totaled $743,826 and $629,344 for the three months ended March 31, 2014 and 2013, respectively, and $2,239,420 and $1,930,396 for the nine months ended March 31, 2014 and 2013, respectively. Approximately $24.7 million of advertising equipment was pledged as collateral against short term loans as of March 31, 2014. Construction in progress mainly consists of billboards and other outdoor advertising platforms that are still under construction and have not been put in use. NOTE 6 – SECURITY DEPOSITS Security deposits are mainly comprised of deposits made to third parties to guarantee the Company’s outstanding loans. Since it has been the Company’s policy to either roll-over a substantial amount of their existing loans or repay them and subsequently enter into a new loan with the same lender, security deposits have been recorded as long-term assets. (See note 8) 12 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7 - BILLBOARDS USE RIGHT The Company makes payments for the right to construct advertising equipment and post advertisements in various locations in the PRC, based on long-term contracts with local government authorities or other business entities. These payments are recorded as billboards use right and amortized on a straight-line basis over the contract terms. The Company leased a billboard use right at Times Square in New York under a non-cancellable twelve-month operating lease commencing March 1, 2012 and signed an extension agreement to extend the lease through August 31, 2014, requiring quarterly lease payments of $840,000 before September 1, 2013 and increasing to $870,000 afterward. The Company amortizes the expense on a straight-line basis over the term of the lease. Since January 2013, the Company has signed various contracts with customers on the leased Times Square Billboard. There are currently additional time slots available for lease. Lease expense recorded in cost of sales in connection with the Time Square billboard totaled $0.87 million and $0.84 million for the three months ended March 31, 2014 and 2013, respectively, and totaled $2.59 million and $2.52 million for the nine months ended March 31, 2014 and 2013, respectively. Amortization of billboard use rights for the three months ended March 31, 2014 and 2013 was $1,626,606 and $1,338,190, respectively, and totaled $4,910,667 and $4,191,658 for the nine months ended March 31 2014 and 2013, respectively. The estimated amortization expense as of March 31, 2014 for the next five years is as follows: 12 months ending March 31, $ $ The following is a schedule by year for future minimum payments under the billboard use right agreements at March 31, 2014: 12 months ending March 31, $ $ 13 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 8 - SHORT TERM LOANS The short term loans include the following: June 30, 2013 a) Loans payable to Shanghai Pudong Development Bank $ $ - b) Loan payable to Dalian Bank Xigang Branch c) Loan payable to Industrial and Commercial Bank of China d) Loan payable to Jinzhou Bank e)Loan payable to Dalian Bank Shenyang Branch f)Loan payable to Dalian Bank Shanghai Branch g) Loan payable to Yingkou Bank h) Loan payable to China Merchant bank i)Guangdong Development Bank j) Loans payable to various unrelated parties - Total short term loans $ $ a) Loan payable to Shanghai Pudong Development bank is a one-year term loan from July 3, 2013 to June 17, 2014 for RMB 1,000,000 ($1.61 million) at a variable interest rate based on the interest rate set by the People’s Bank of China. The effective rate is 7.2% per year.This loan has been guaranteed by the Company’s major stockholders, Mr. Guojun Wang and Ms. Ming Ma as well as Joint Venture Guarantee Group Co., LTD, an independent third party guarantee company. b) Loan payable to Dalian Bank Xigang Branch is in the amount of RMB 20,000,000 ($3.22 million) for a one-year term from December 20, 2012 to December 19, 2013 with a fixed interest rate of 8.4% per year. On December 16, 2013, the loan was renewed with a due date of December 15, 2014. This loan has been guaranteed by an unrelated company, Dalian Huanbohai Development Credit Guaranty Company. The Company pledged its trademark as additional collateral for this loan. 14 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS c) Loan payable to Industrial and Commercial Bank of China was for a one-year term from September 20, 2012 to September 12, 2013, and was repaid on the due date. The Company obtained a new loan for the same amount from September 29, 2013 to August 28, 2014 at a variable interest rate based on the interest rate set by the People’s Bank of China. The effective rate is 7.28% per year. The Company pledged a real estate property owned by the Company’s major stockholder. d) The Company obtained a loan from Jinzhou Bank in the amount of RMB 10,000,000 ($1.61 million) for a term from December 11, 2012 to December 10, 2013 with a fixed interest rate of 8.4% per year. The loan was repaid when it was due. The Company obtained a new loan for the same amount from November 18, 2013 to November 17, 2014 with a fixed interest rate of 8.4% per year. The Company pledged part of its advertising equipment with a carrying value of RMB 31 million (approximately $5.0 million). e) The Company signed a loan agreement with Dalian Bank Shenyang Branch in the amount of RMB 6,000,000 ($991,085) for a term from June 19, 2013 to June 18, 2014 with a fixed interest rate of 8.1% per year.The loan is guaranteed by V-Media. The Company drew down RMB 4,000,000 ($660,724) as of June 30, 2013 and drew down another RMB 2,000,000 in the quarter ended March 31, 2014. f) Loan payable to Dalian Bank Shanghai Branch is in the amount of RMB 2,900,000 for a term from November 29, 2012 to November 27, 2013 with a fixed interest rate of 7.8% per year. On December 3, 2013, the loan was extended for one year, with a due date of December 2, 2014, with the same interest rate. This loan has been guaranteed by V-Media. g) Loan payable to Yingkou Bank consisted of two loans. One loan in the amount of RMB 5,000,000 ($0.80 million) from May 22, 2013 to May 21, 2014 with a fixed interest rate of 7.8% per year. Another loan is in the amount of RMB5, 000,000 ($0.80 million) from June 26, 2013 to June 25, 2014 with a fixed interest rate of 7.8% per year. Both loans have been guaranteed by Liaoning Baijia Financing Assurance Co., Ltd, and one of the Company’s major stockholders,Ms. Ming Ma. In the guarantee contract, the Company pledged part of its advertising equipment with a value of RMB15 million ($2.4 million) to Liaoning Baijia Financing Assurance Co., Ltd. h) Loan payable to China Merchant bank is a one-year term loan in amount ofRMB 5,000,000 ($0.80 million) from May 30, 2013 to May 30, 2014 with a fixed interest rate of 7.8% per year. The Company pledged part of its advertising equipment with an approximate carrying value of RMB 12.1 million (approximately $1.95 million). i) Loan payable to Guangdong Development Bank is a one-year term loan from May 9, 2013 to May 8, 2014 in amount of RMB15,000,000 ($2.41 million) with a fixed interest rate of 7.8% per year. This loan has been guaranteed by Dalian Enterprise Credit Guarantee Co., LTD and the Company’s major stockholders, Mr. Guojun Wang and Ms. Ming Ma. In the guarantee contract, the Company pledged part of its advertising equipment to Dalian Enterprise Credit Guarantee Co., LTD. We are in the process to renew the loan. j) The Company had $1.38 million of loans from outside unrelated parities as of June 30, 2013. Which was subsequently repaid during the months ended March 31, 2014. 15 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 9 – LONG TERM LOAN Long term loan consists of following: June 30, 2013 ORIX Leasing $ Less: current portion ) Long term loan- noncurrent portion $ - On December 29, 2011,V-Media Group’s Shenyang and Beijing subsidiaries entered into loan agreements with ORIX Finance Leases (China) Co., Ltd. (“ORIX Leasing”) pursuant to which two subsidiaries borrowed $0.66 million (RMB 4.1 million) and $0.56 million (RMB 3.5 million), respectively, from ORIX leasing and pledged its advertising equipment with the approximate value of RMB $1.01 million (RMB6.26 million) and $0.86 million (RMB5.37 million), respectively. These loans were paid on a monthly basis over a two-year period and consisted of a fixed payment based upon a 24-month amortization of the loan amount plus an interest component that varied based upon the rate announced from time to time by the People’s Bank of China for two-year loans. The loan was paid on January 20, 2014. NOTE 10 – BANK ACCEPTANCE NOTES PAYABLE As of March 31, 2014, the Company has bank acceptance notes payable in the amount of $5,147,719. The notes are guaranteed to be paid by the banks and are usually for a short-term period of three to six months. The Company is required to maintain cash deposits at a minimum of 50% of the total balance of the notes payable with the banks, in order to ensure future credit availability. As of March 31, 2014, $2.7 million in restricted cash was associated with these notes payable. NOTE 11 – SUBSIDY INCOME Since one of the Company’s subsidiaries is located in a special economic development zone in Dalian City, the Company received a special tax subsidy of $18,514 and $136,828 from the local government for the three months ended March 31, 2014 and 2013, respectively, and $213,257 and $308,819 for the nine months ended March 31, 2014 and 2013, respectively. For “Vastitute Media” being recognized as one of China’s well-known trademark brands, the Company also received an award of $239,015 from the municipal government. Other miscellaneous income totaled $34,563 for the nine months ended March 31, 2013. 16 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 12 - RELATED PARTY TRANSACTIONS Amounts due to related parties are as follows: March 31, 2014 June 30, 2013 Wang, Caiqin $ $ Ma, Ming Wang, Guojun Total $ $ The above stockholders periodically provide funds for the Company’s operations for advertising material and equipment purchases. These amounts are generally unsecured, non-interest bearing and due on demand. NOTE 13 - WARRANTS On November 23, 2009, prior to and in conjunction with the Merger, Fortune-Rich entered into a Securities Purchase Agreement (“SPA”) with an institutional investor and pursuant to the SPA, Fortune-Rich issued 10,415,000 shares of its common stock in exchange for $3,500,000 in cash. These shares of Fortune-Rich were convertible into 5,497,933 shares of the common stock of the Company upon completion of the Merger mentioned above. In addition, the investor was entitled to receive 6,249,000 warrants of Fortune-Rich, which were exchanged for 3,298,760 warrants of the Company upon the completion of the Merger with an exercise price of 0.95. The warrants, which were assumed by the Company upon the Merger, expired on November 23, 2013. As of March 31, 2014, all warrants were expired. The following is a summary of warrant activities for the nine months ended March 31, 2014: Warrants Weighted Average Average Remaining Average Intrinsic Outstanding Exercise Price Life in years Value Outstanding, June 30, 2013 $ - Granted - Forfeited $ - - Exercised - Outstanding,March 31, 2014 - $ - - - 17 V MEDIA CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 14 – TAXES a) Corporate Income Tax Significant components of the income tax provision were as follows: For the nine months ended March 31, For the three months ended March 31, Current tax provision Federal $ - $ - $ - $ - State - Foreign - Deferred tax expense (benefit) Federal - State - Foreign ) 45 ) 45 Income tax provision $ $ $ 45 $ The deferred tax expense (benefit) is the change of deferred tax assets and deferred tax liabilities resulting from the temporary difference between tax and US GAAP due to operating loss carry forward, deferred revenue and bad debt expense. The Company has several subsidiaries operating in different tax jurisdictions. The pre-tax earnings (loss) for the nine months ended March 31, 2014 and 2013 are summarized below: For the nine months ended For the three months ended March 31, March 31, Profitable entities $ Loss entities ) Total loss before taxes $ ) $ ) $ ) $ ) Current tax expense represents the tax effect calculated on the profitable entities noted above at a statutory rate of 25%. Losses totaling $ 3,279,243 are attributed to entities operating in tax jurisdictions separate from the profit entities and cannot be used to offset any gains. Tax benefits attributed to the loss entities were fully reserved. Tax calculation: For the nine months ended For the threemonths ended March 31, March 31, Earnings $ NOLapplied ) Tax base - Statutory rate 25
